Citation Nr: 0620572	
Decision Date: 07/14/06    Archive Date: 07/21/06	

DOCKET NO.  00-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1961 to 
December 1963.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied an 
evaluation in excess of 20 percent for lumbosacral strain.  
In May 2003, the Board remanded the case for VCAA compliance.  
In September 2003, the RO granted the veteran an increase for 
low back disability from 20 to 40 percent, effective to the 
date of claim for increase.  In May 2004, the Board remanded 
the appeal for VCAA compliance, a search for Social Security 
Administration records, and the conduct of an additional VA 
neurological examination.  All development requested in both 
remands has been completed in full and the case is now ready 
for appellate review.  Stegall v. West, 11 Vet. App. 268 
(1998).  The administration of the veteran's claims folder 
was transferred to the St. Louis RO during the appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  From the time of the veteran's initial claim for increase 
in August 1999 until November 29, 2004, the veteran's 
lumbosacral strain with degenerative disc disease resulted in 
severe strain with positive Goldthwait's sign with 
osteoarthritic changes and some narrowing or irregularity of 
joint space, but without significant limitation of motion.  

3.  From the November 30, 2004, magnetic resonance imaging 
(MRI) diagnostic study of the lumbar spine, the veteran's 
lumbar strain with degenerative disc disease more nearly 
approximated the criteria for pronounced intervertebral disc 
syndrome with objective clinical evidence documenting disc 
disease resulting in actual impingement on the right dorsal 
ganglion with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and neurological findings appropriate to the site of 
the diseased disc with little intermittent relief.  


CONCLUSION OF LAW

From August 17, 1999, through November 29, 2004, the criteria 
for an evaluation in excess of 40 percent for lumbar strain 
with degenerative disc disease have not been met, but on and 
after November 30, 2004, the criteria for a 60 percent 
evaluation have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5295 (before and 
after September  2002) and 5293, 5235-5243 (after September 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

This claim was initiated and first adjudicated prior to the 
adoption of VCAA.  However, during the lengthy pendency of 
this appeal, the veteran has been provided formal VCAA 
notices in August 2003, November 2004, April 2005, August 
2005, and October 2005.  These notifications informed the 
veteran of the evidence necessary to substantiate his claims, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  Additionally, through 
numerous statements of the case, the veteran has been 
provided the regulatory implementation of VCAA, and all laws 
and regulations governing compensable evaluations for his low 
back disability, including the changes in schedular criteria 
implemented during the pendency of the appeal.  All known 
available records of the veteran's treatment for his low back 
have been collected for review and the veteran has been 
provided multiple VA examinations which are adequate for 
rating purposes.  One basis for earlier Board remand was 
collection of any Social Security records, but it was 
discovered that although the veteran had applied for such 
benefits, no award had been made, and no records therefrom 
were available.  The Board finds that VCAA is satisfied in 
this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board would point out that the veteran was already 
provided an increased evaluation from 20 to 40 percent during 
the pendency of the appeal, and that allowance was made 
effective from his initial date of claim therefor in August 
1999, and the Board will make an additional allowance in this 
case to 60 percent, but only effective from the earliest date 
of competent clinical evidence supporting that allowance.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebrae are considered a group of minor joints, ratable on 
disturbance of lumbar spine function.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 
(1995).

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective in September 2002, and September 2003.  
Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

Prior to September 2002, the Schedule provided ratings for 
lumbosacral strain which was severe with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion for a 
40 percent evaluation.  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder was shown to 
be severe with recurring attacks with intermittent relief for 
a 40 percent evaluation, and a 60 percent evaluation with 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  The only higher available evaluations 
are for residuals of fractured vertebrae or ankylosis 
(complete bony fixation) of the spine.

Effective September 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc (postoperatively or 
preoperatively) either on the total duration of 
incapacitating episodes over pervious 12-month periods, or by 
combining under § 4.125 separate evaluations of its 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in a higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 but less than 6 weeks 
during any previous 12-month period for a 40 percent 
evaluation, or with incapacitating episodes having a total 
duration of at least six weeks during any previous 12-month 
period for a 60 percent evaluation.  An incapacitating 
episode is defined under this newer criteria as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that "requires bed rest prescribed by a physician and 
treatment by a physician."  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 is evaluated 
under the formula for rating intervertebral disc syndrome 
based upon incapacitating episodes with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  
Unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation; unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation.  
Forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  Various notes 
implementing this general rating formula also provide that 
normal lumbar range of motion for forward flexion is 90 
degrees, backward extension is 30 degrees, left and right 
lateroflexion is 30 degrees, and left and right lateral 
rotation is 30 degrees.  The combined range of normal lumbar 
motion is 240 degrees.  Additionally, range of motion 
measurements are to be rounded off to the nearest 5 degrees.  

Analysis:  Historically, in May 1967, the RO granted service 
connection for chronic lumbar strain with a 10 percent 
evaluation.  In December 1968, the evaluation for lumbar 
strain was increased from 10 to 20 percent.  That evaluation 
then remained in effect until the veteran filed a claim for 
increase some 30 years later in August 1999.  When the RO 
denied an evaluation in excess of 20 percent, the veteran 
commenced the appeal now under consideration by the Board.  
During the pendency of this appeal, in September 2003, the RO 
granted an increased evaluation from 20 to 40 percent for the 
veteran's lumbar strain under now superseded Diagnostic 
Code 5295 for severe lumbar strain, the highest schedular 
evaluation available for lumbosacral strain under that 
diagnostic code.  However, in that same rating action, the RO 
added degenerative disc disease as part and parcel of the 
service-connected low back disability, which at all times 
previously had only included lumbar strain.  

A December 1999 VA examination recorded that there were no 
fixed deformities of the back and no motor or sensory 
deficits.  Deep tendon reflexes were 2 plus and symmetrical.  
The lumbar spine could forward flex to 75 degrees, backward 
extend to 30 degrees, laterally bend to 58 degrees right and 
66 degrees left, and rotate to 47 degrees right and 38 
degrees left.  The diagnosis was degenerative disc disease 
with moderate functional loss with increases during flare-
ups.  

A December 2002 VA examination noted that the veteran had 
never been provided surgery for his low back, but that he 
received medication and a TENS unit.  The veteran was able to 
remove his shoes and socks and on examination the lower back 
musculature appeared normal.  There was no fixed deformity, 
no muscle spasm, and no weakness or tenderness noted.  There 
was no incoordination and he was able to coordinate well 
during the movements, although there was some fatigue.  Motor 
function was intact, and reflexes were normal and 
symmetrical.  Sensory function was also intact.  Range of 
motion was forward flexion to 70 degrees without pain and up 
to 90 degrees with pain.  Backward extension was to 25 
degrees, right and left lateroflexion was to 30 degrees, left 
rotation was to 50 degrees and right rotation was to 60 
degrees.  It was noted that X-ray studies taken in December 
2002 included findings of disc disease.  The diagnosis was 
mild degenerative disc disease of the lumbosacral spine, with 
mild functional loss due to pain.  This physician reported 
that she reviewed the veteran's claims folder in detail, and 
based upon findings that the veteran had no documented need 
for any form of treatment for his low back from the time of 
service separation in 1963 until 1999, it was her opinion 
that the veteran's degenerative disc disease, first shown 
recently, was not likely causally related to his acute low 
back strain treated in service.  She also noted that the 
veteran had worked after service for years as a carpenter.  

A February 2003 VA examination noted that the veteran stooped 
forward about 15 degrees while walking but posture was 
recorded as normal.  The back had no fixed deformity, 
musculature was normal, there was no spasm noted during 
movements of the back, motor function was intact, weakness 
was not noted, reflexes were normal and symmetrical, and 
sensory function was intact.  There was tenderness present at 
the L3-4-5 levels, but no tenderness in the sciatic notches.  
Straight leg raising was positive on the right at 70 degrees 
and on the left at 90 degrees.  Range of motion was forward 
flexion to 80 degrees pain-free, and to 95 degrees with pain.  
Backward extension was to 30 degrees without pain, and 
40 degrees with pain.  Left and right lateroflexion was to 30 
degrees, and right and left rotation was to 45 degrees.  The 
physician felt there was no limitation of motion because of 
pain or fatigue or weakness.  There was no evidence of any 
listing of the spine to either side.  No incoordination was 
noted and there was no limitation of forward bending in the 
standing position because of pain, weakness or fatigue.  The 
diagnosis was again degenerative disc disease of the 
lumbosacral spine with mild functional loss due to pain.  

VA X-ray studies in October 2004 were interpreted as 
revealing normal height of the lumbar vertebral bodies with 
small osteophytes on the margins of L2, L4 and L5, with 
narrowing of the L5-S1 disc space.  The other lumbar disc 
spaces were normal.  The assessment was disc disease.  

In November 2004, the veteran was provided with an MRI of the 
lumbar spine.  The impression from this detailed diagnostic 
study revealed a mild annular bulge at L3-L4 with no 
neuroforaminal compromise.  However, a large disc protrusion 
was present in the left lateral aspect at L4-L5 with mild to 
moderate narrowing.  There was also a large broad-based right 
lateral and foraminal disc protrusion at L5-S1 "causing 
impingement on the right dorsal ganglion and right foraminal 
narrowing."  Additionally, during this period of time, VA 
outpatient treatment records routinely note upon examination 
that the veteran had lumbar spasm at all times during 
examination.  

The veteran was most recently provided a VA neurological 
examination with claims folder review in September 2005.  The 
veteran complained of lower extremity weakness, numbness and 
paresthesia.  He also complained of having flare-ups on a 
weekly basis with many aggravating factors.  The veteran 
reported that some three weeks earlier he felt something pop 
in his low back and he now had right-sided sciatica.  Lumbar 
spine spasm was identified and characterized as moderate.  
The veteran also complained of radiating pain to his legs.  
The veteran did not report, and the examining physician noted 
that there were no documented periods of incapacitation 
including bed rest and treatment required by a physician.  
The veteran's gait was noted to be antalgic.  Without any 
explanation of the basis for this statement, the physician 
wrote that part of the veteran's thoracolumbar spine was 
affected by ankylosis, and that the indication was that the 
veteran had difficulty walking "because of a limited line of 
vision."  The lumbar spine was noted to cause moderate 
guarding, severe pain with motion and moderate tenderness and 
weakness for both left and right lumbar sacrospinalis.  The 
physician wrote that muscle spasm and localized tenderness or 
guarding was severe enough to be responsible for an abnormal 
gait.  Thoracolumbar range of motion was noted to include 
forward flexion of 15 to 30 degrees with pain beginning at 
30 degrees.  Extension backward was to 15 degrees, left 
lateroflexion was to 15 degrees, right lateroflexion was to 
20 degrees and right and left rotation was to 30 degrees.  
There was pain near the end of all functional ranges of 
motion.  The physician noted that there was not additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness or lack of endurance.  A detailed motor examination 
resulted in findings of less than full strength in the lower 
extremities, although muscle tone was recorded as normal.  
There were no abnormal lower extremity sensations reported.  
Lower extremity reflexes were reported as normal.  The 
diagnosis was intervertebral disc disease.

This appeal was initiated by the veteran after the RO denied 
him an evaluation in excess of 20 percent for his low back 
lumbar strain.  During the pendency of the appeal, however, 
the RO granted the veteran in increase from 20 to 40 percent 
for lumbar strain, and made this increase effective back to 
the veteran's initial claim for increase filed in August 
1999.  The 40 percent evaluation for lumbar strain under now 
superseded Diagnostic Code 5295 was the highest evaluation 
available for lumbar strain.  Additionally, no higher 
evaluation than 40 percent was available for lumbar 
restriction in range of motion under superseded Diagnostic 
Code 5292, but severe limitation of lumbar spine motion is 
not supported in any clinical evidence on file until the most 
recent September 2005 VA neurological examination.  

The highest 60 percent evaluation for intervertebral disc 
syndrome under the superseded criteria required competent 
clinical evidence showing pronounced symptomatology 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  The Board does not 
find that the objective medical evidence on file more nearly 
approximates the criteria for this evaluation at the time the 
veteran filed his claim for increase in 1999 or at the time 
of VA examinations conducted in 2002 or 2003.  

The Board does find, however, that the veteran more nearly 
approximates the criteria for severe and pronounced 
intervertebral disc syndrome at the time of his most recent 
VA neurological examination in September 2005.  Although 
multiple previous examinations did not reveal significant 
limitation of motion of the low back, this most recent 
examination did reveal a significant limitation of motion, 
especially forward flexion to 30 degrees or less.  
Additionally, the Board finds that objective evidence of 
signs and symptoms of pronounced intervertebral disc syndrome 
are shown to be documented in outpatient treatment records 
and diagnostic studies which preceded the September 2005 
neurological examination, which consistently note muscle 
spasm in most every evaluation.  

The first competent clinical evidence which clearly 
identified large disc protrusions at L4-L5 and L5-S1, the 
latter of which causing actual impingement on the right 
dorsal ganglion is included in the November 30, 2004, report 
of MRI.  The Board finds that the date of this MRI is the 
best objective focal point for granting the veteran an 
increase from the currently assigned 40 percent evaluation, 
to the highest schedular evaluation for intervertebral disc 
syndrome under the now superseded criteria under Diagnostic 
Code 5293.  Although the veteran is clearly documented as 
having complained of lower extremity symptomatology which he 
attributed to his low back during earlier examinations, 
multiple examinations prior to November 2004 simply did not 
include physical findings or diagnostic studies objectively 
confirming lower extremity radiculopathy sufficient to 
warrant a finding that his degenerative disc disease was 
severe and pronounced prior to the time of the November 2004 
MRI.  

An evaluation in excess of 60 percent, however, is not 
warranted under either the older and now superseded criteria, 
or the criteria now in effect.  An evaluation in excess of 
60 percent would require evidence of complete bony fixation 
(ankylosis) at an unfavorable angle with marked deformity and 
involvement of major joints, and the clinical evidence on 
file certainly does not demonstrate this degree of low back 
disability at any time during the pendency of the appeal.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar strain with degenerative disc disease from August 17, 
1999, to November 29, 2004, is denied, but an evaluation of 
60 percent effective from November 30, 2004, is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


